DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.

 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/28/2022 and 2/16/2022 have been considered by the examiner and made of record (noted attached copy of form PTO-1449).
Response to Amendment
The amendment filed on 4/20/2022 has been entered. The applicant has amended the claims 1, 9 and 14, and cancelled claims 15-16. Claims 1-14 and 17-18 are pending.


Response to Arguments
Applicant’s arguments filed on 4/20/2022 with respect to the rejection of claims 1 and 9 are based on new amendments. The arguments have been fully considered and is persuasive. Therefore, the rejection has been withdrawn.

Reasons for Allowance
Claims 1-14 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1 and 9 are allowable over the prior art of record for at least the reason that, even though the prior art discloses a transmitted illumination apparatus for a microscope, the illumination apparatus comprising: a surface light source disposed on an optical axis of an objective of the microscope, the surface light source having a light emission plane configured to emit illumination light; and a micro louver film configured to limit components of a divergence of the illumination light that are parallel to the light emission plane of the surface light source (claims 1 and 9); the prior art fails to teach, or reasonably suggest, a micro louver film configured to limit components of a divergence of the illumination light that are parallel to the light emission plane of the surface light source, wherein the following conditional expression is satisfied 200 ≤ A ≤ 600, where A indicates, with reference to a direction for which the micro louver film limits the divergence of the illumination light, a maximum spread angle of the illumination light having passed through the micro louver film, the maximum spread angle being symmetrical about the optical axis of the objective (claim 1), the optical member includes a micro louver film configured to limit components of a divergence of the illumination light that are parallel to the light emission plane of the surface light source, and the following conditional expression is satisfied: 200 ≤ A ≤ 600 where A indicates, with reference to a direction for which the micro louver film limits the divergence of the illumination light, a maximum spread angle of the illumination light having passed through the micro louver film, the maximum spread angle being symmetrical about the optical axis of the objective (claim 9); in combination of the other limitations of the independent claims 1 or 9.
Dependent claims 2-8 and 17-18 are also allowed due to their dependencies on independent claim 1, and dependent claims 10-14 are also allowed due to their dependencies on independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872